Los hechos están expresados en la opinión.
El Juez Presidente Sr. Hernández,
emitió la opinión' del tribunal.
Con fecha 26 de noviembre de 1915. promovió Donato Gar-cía Pumares, de estado casado, ante la Córte de Distrito de *89Mayagüez, información de dominio para que se declare a su favor y se inscriba en el registro el que alega tener sobre cua-tro casas y los cuatro solares en que están radicadas, casas y solares que designa con las letras A. B. C y D, y describe en los términos siguientes:
“A: Rústica. Gasa de madera, de dos pisos, cubierta con hierro galvanizado, estando dedicada la planta alta a vivienda y la baja, que tiene piso de cemento, a tienda; mide treinta y cinco pies de frente por veinte y cuatro de fondo y veinte y dos pies y medio de alto. Tiene un martillo de veinte pies de largo por doce de ancho, radica en el poblado de Boquerón, barrio de Boquerón, municipio de Cabo Rojo y está implantada en un solar de cincuenta y dos pies de frente por cincuenta y cinco de fondo, o sea doscientos cuarenta y nueva metros sesenta centímetros cuadrados de superficie, y sus eolindancias son: por el frente, norte, con la calle ‘Muñoz Rivera,’ por su derecha, oeste, con casa de Julio Marini, por su izquierda, este, con casa del peticionario, la que se describe a continuación; y por su espalda, sud, con terrenos de la hacienda Boquerón de María Cristina Marini, separados por un caño llamado ‘La Boquilla.’
“B: Rústica. Casa cerca de maderas americanas, terrera, cu-bierta con hierro galvanizado, dedicada a vivienda; mide veinte y siete pies de frente, veinte y cuatro de fondo y diez de luz; radica en el poblado de Boquerón, en el barrio de ese nombre, municipio-de Cabo Rojo y está enclavada en un solar de treinta y cinco pies de frente por cincuenta y cinco de fondo, con una extensión superficial de ciento setenta y tres metros cuadrados, siendo sus colindan-cias, por su frente, norte, con la calle ‘Muñoz Rivera,’ por donde tiene la entrada; por su izquierda, este, con otra casa del peticio-nario, la que se describe a continuación; por su- derecha, oeste, con la casa del peticionario anteriormente descrita; y por su espalda, sud, con terrenos de la hacienda Boquerón, propiedad de María Cristina Marini, separados por un caño llamado ‘La Boquilla.’ Con-tiene una cisterna para agua potable.
“ C: Rústica. Casa terrera, cercada de maderas americanas, te-chada con hierro galvanizado y dedicada a vivienda; radica en el poblado de Boquerón, barrio de ese mismo nombre, municipio de Cabo Rojo; mide treinta pies de frente, veinte y seis de fondo y diez de luz y está enclavada en un solar de treinta y cinco pies de frente por cincuenta y cinco de fondo, o sea una extensión superficial de ciento setenta y tres metros cuadrado. Sus eolindancias son: *90por su frente, norte, con la calle de ‘Muñoz Rivera,’ por donde tiene la entrada; por su derecha, oeste, con la casa descrita anteriormente, propiedad del peticionario; por su izquierda, este, con casa de Domingo Suárez; y por su espalda, sud, con terrenos de la hacienda Boquerón de María Cristina Marini, separados por un caño llamado ‘La Boquilla.’
“ D: Rústica. Fracción de terreno radicada en el poblado de Boquerón, barrio de este nombre, municipio de Cabo Rojo, de una cabida de diez y seis céntimos, treinta y siete milésimas de cuerda, o sean seis áreas, cuarenta y una centiáreas; colinda por el norte, con el camino que conduce de Lajas a Boquerón y enlaza con la calle de ‘Muñoz Rivera,’ por el este, con solar y casa de Ricardo Naza-rio; por el sud, con terrenos de la hacienda Boquerón de María Cristina Marini; y por el oeste, con solar y casa de Tomasa Carlo y Ra-mírez. Contiene una casa de madera, terrera, cubierta con zinc, de veinte y un pies de frente, diez y ocho de fondo y diez de luz. Con-tiene diez y siete palmas de coco.”
.Alega García Pumares que fabricó la casa letra A a sus propias expensas en el año 1912 y compró el solar en el mismo año a Antonio Mercado, quien lo había adquirido en 1908 por compra a Juan Ortiz, habiéndolo éste comprado en 1898 a Juan Ramón Quiñones y éste en el mismo año a Arturo Marini, el cual lo había adquirido también por título de compra a Juan Rodríguez en 1883; que hubo las casas y solares letras B y C por compila en 1912 a Juan Ramón Quiñones, quien había fabricado las casas en 1898 y comprado el terreno a Don Francisco Wys en 1888; y que en cuanto a la casa y solar marcados con la letra D hubo el solar en 1912 por com-pra hecha a Manuel Ghigliotty, quien en 1909 lo había com-prado a José Oarbonell, habiéndolo éste adquirido en 1900 por compra a Isidro Santoni, quien a su vez lo había adqui-rido en 1890 por compra a Jorge Fagundo. La casa radicada en dicho solar fué fabricada por el promovente según éste alega en el año 1910 a orillas de la playa del poblado de Bo-querón y de allí la trasladó a dicho solar en 1915.
Agrega además García Pumares que tanto él como los an-teriores dueños poseyeron respectivamente los inmuebles ex-*91presados quieta, pública y pacíficamente, a título de dueños, y sin interrupción alguna.
Hechas las citaciones prevenidas por el artículo 395 de la Ley Hipotecaria, se opuso María Cristina Marini, viuda de la Baume a la información promovida por García Puma-res, alegando que los solares de que se trata le pertenecen por ser parte de la hacienda Boquerón de su propiedad y que las casas enclavadas en dichos solares han sido edificadas sin su consentimiento y en contra de sus derechos dominicales.
Propuesta evidencia por ambas partes, la corte dictó sen-tencia en 17 de abril de 1916 declarando que no se ha justifi-cado el dominio de las fincas objeto de la información y con-denando al promovente al pago de las costas, gastos y des-embolsos, contra cujrn sentencia interpuso la representación de Donato García Pumares, recurso de apelación para ante esta Corte Suprema.
Los motivos en que se funda el recurso pueden sintetizarse en uno, a saber: error cometido por la Corte de Distrito de Mayagüez en la apreciación de las pruebas.
La ¿videncia aportada a los autos por García Primares tiende a probar las alegaciones fundamentales de la infor-mación, pues ésta se sostiene por las declaraciones de Donato García Primares, Antonio Escabí, Antonio Montalvo, Manuel Ghigliotty, Jorge Pagundo y Tomás Pabón, y por dos docu-mentos privados otorgados en 2 de octubre de 1912 y 22 de julio de 1915, el primero de ellos expresivo de la venta de las dos casas con sus solares letras By C, hecha por Juan Ramón Quiñones y su esposa Juana Rivera a Donato García Puma-res, y el segundo de la venta hecha por Manuel Ghigliotty y su esposa Prudencia Arroyo a García Primares del solar letra D.
De no haberse formulado oposición por María Cristina Marini, las pretensiones de Donato García Primares hubie-ran tenido indudablemente resultado favorable.
*92Pero es que la evidencia aportada por la opositora, lejos de destruir los méritos probatorios de la del promovente, viene a corroborarlos. Veámoslo.
Según certificación expedida por el Registrador de la Pro-piedad de San Germán, en ese registro fné inscrita con feclia 22 de agosto de 1884, a favor de Francisco Wys una hacienda nombrada Boquerón de 1071 cuerdas, ubicada en el barrio de Boquerón, municipio de Cabo Rojo, compuesta de cinco porciones, colindando una de ellas de 500 cuerdas por el lado norte con el camino vecinal que de Cabo Rojo conduce al barrio de Boquerón hasta su puerto. Y otra certificación del clerk de la Coi'te de Distinto de los Estados Unidos para Puerto Rico muestra que una porción de ella compuesta de 500 cuer-das fue adjudicada a María Cristina Marini y a su esposo Enrique Renón de la Baume, según decreto de partición de 23 de febrero de 1909 dado por la Corte de Distrito ele los Esta-dos Unidos para Puerto Rico en el caso de equidad, de Mayagüez, No. 163, por María Cristina Marini, demandante, v. Enrique Renón de la Baume y otros.
Esas certificaciones no están en contradicción con el do-minio alegado por García Pumares, pues aunque los solares con sus casas estén enclavados en terrenos de la hacienda Bo-querón, según alega la opositora y afirman los testigos Gil Bouyet, José A. Eire, e Hilario Marini, es de notar que Bou-yet asegura que la primera casa que fabricó Juan Ramón Qui-ñones fué con autorización de los dueños de la hacienda, y Marini, mayordomo de la hacienda Boquerón, dice que estando encargado para vender solares de dicha hacienda, vendió uno a Ramón Quiñones, a quien Francisco Wys hizo entrega del mismo bajo colindancias.
Para corroborar la declaración del testigo Marini el abo-gado de la opositora presentó un documento firmado por J. Ramón Quiñones, cuya firma reconoció Marini, estando eon-cibido ese documento en los términos siguientes:
*93“Estimado Don Franco. Si no lia mandado a Don Hilario a la Playa para ver el solar mándelo por ésta para yo ir con él y díga-mele cuánto es lo que yo debo darle por dicho solar, pues si no fuere así que me lo facilite me lo dirá también, pues tengo otro preparado pero como a V. le hablé primero quiero saber la seguridad de una u otra cosa. Nada más se le ofrece a su amigo. (Firmado) J. Ra-món Quiñones. Abril 8, 1897.”
También reconoció Bouyet la firma de otro documento sus-crito por José Bamón Quiñones que la representación de la opositora presentó como prueba, cuyo documento dice así:
“Don Franco. Hemos estado viendo los solares, el que vivía Sil-verio Cario que TJd. me pidió por catorce vs. cuadradas 16 pesos. El de en frente de Doña Estelvina que rápidamente da para la casa y una pequeñita cosita por el de Silverio Carlos le doy diez pesos por tener tres palmas y por el de en frente de Doña Estelvina le doy ocho pesos si le conviene una u otra cosa contésteme esta tarde para yo saber a qué atenerme. Nada más por el presente se le ofrece a su amigo. (Firmado) J. Ramón Quiñones.”
Como se ve, la misma prueba así testifical como documen-tal de la opositora favorece a la parte promovente y tiende-a justificar el dominio pretendido.
No puede negar la opositora', yendo contra su misma evi-dencia, que J. Bamón Quiñones estuvo en negocio de compra de solares con Francisco Wys, dueño de la hacienda Boque-rón y que basta llegó a comprarle un solar que Marini le en-tregó.
La Corte de Distrito de Mayagüez cometió manifiesto error en la apreciación de las pruebas negando a las de Donato Gar-cía Pumares el valor que tenían, y dando a las de María Cristina Marini un alcance indebido, sin que pueda afirmarse que al proceder como procedió dirimió un conflicto existente entre unas y otras pruebas, pues como liemos dicho las de la parte opositora corroboraban las del promovente.
Por las razones expuestas es de revocarse la sentencia apelada y dictarse otra en su lugar por la que se declare jus-tificado a favor de Donato García Pumares, de estado casado, *94el dominio de las fincas descritas en la demanda, sirviéndole la sentencia de título para la inscripción de diclio dominio en el registro de la propiedad correspondiente, sin especial con-denación de costas.

Revocada la sentencia apelada y dic-tada otra declarando justificado el dominio que se solicita.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.